Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 1, lines 5-14, filed October 16, 2020, with respect to the objections to the specification and claims and rejections of the claims under 35 USC 112(b) have been fully considered and are persuasive. The objections and rejections of the specification and claims have been withdrawn. 

Terminal Disclaimer
	A Terminal Disclaimer was filed December 16, 2020 and was approved. The double patenting rejections of claims 29-36 have been withdrawn. 

Allowable Subject Matter
Claims 19-37 are allowed.
	Claim 29 is directed to a method of deploying a wind turbine comprising a support, a generator, and a plurality of blades, wherein rotation of the blades produces electricity in the generator, and electricity from the generator can cause the blades to rotate toward a fully deployed position by inducing rotation of the blades in the direction induced by the wind. The blade rotation caused by the generator is sufficient to move the blades away from a retracted position, but insufficient to move the blades to the fully deployed position. The prior art of record fails to teach this combination of features.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289.  The examiner can normally be reached on M, Tu: 7:30-5:00, W, Th: 7:30-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745